DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.
 
Response to Arguments
101 Rejection:

With respect to Applicant’s arguments regarding “Mental Process” that human mind cannot perform limitation “label each of the plurality of strings by assigning a tag-set to a string of the plurality of strings based on tags identified for the string; the tag-set comprising a group of tags describing an entity indicated by the string”, Examiner respectfully disagrees.  
Examiner cites that labeling is done by assigning tag-sets which represents entities and what does tag sets contains, i.e. tag-sets contains group of tags and label is based on tag set of the string. Human mind can label a string by assigning tag-sets to describe entities.  For example, human mind can assign tag-sets to strings to label the string with the help of a pen and paper.  
	With respect to Applicant’s argument regarding limitations “receiving…a building space”, “extract a plurality of relationships from the plurality of strings by applying a plurality of extraction rules……plurality of relationships…second string of plurality of strings”, “generate a graph data structure of a second schema…based of the plurality of the plurality of strings” are significantly more and provide technical improvement to the technology, Examiner respectfully disagrees.  
Examiner cites that the above cited limitations are extra solution activities and does not amount to significantly more than the abstract idea.  The limitation, “receiving..” is an extra solution activity as mere data gathering .i.e. ‘obtaining information’; “extract…” is a pre solution activity, “generating…., wherein one label is based on the tag-set of the string” is a post solution activity under extra solution activity.  See MPEP 2105.06 (g).  The amendment “..wherein one label is based on the tag-set of the string” is only describing the labels are based on tag-set and does not perform any other action.  
Viewing the additional limitations together and the claim as a whole, nothing provides integration into a practical application. 
	The “receive”, “extract”, “applying”, “generate” identified as insignificant extra-solution activity above are well understood, routine and conventional as taught by the prior art (US 2012/0022698). See MPEP 2106.05(d)(2).  Looking at the claim as a whole does not change this conclusion and the claim is ineligible.	
103 Rejection:

Applicant’s arguments, see remarks filed on 10/25/2022, with respect to the rejection(s) of claim(s) 1-22 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of BRICK: Towards a Unified Metadata Schema For Buildings” by Bharathan Balaji dated November 2016 in the IDS filed on 10/25/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "particular tag" in line 7.  There is insufficient antecedent basis for this limitation in the claim because line 6 recites “a particular” tag and line 7 recites “particular tag”.  It is not clear which particular tag line 7 is referring to.

Claim 17 is rejected on the same basis of rejection of claim 5.
Claim 20 is rejected on the same basis of rejection of claim 5.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
At Step 1: 
Claim 1:
The claim recites is directed to “a system” and thus directed to a statutory category.
At step 2A, prong One:
The claim recites the following limitations directed to an abstract idea:
“label each of the plurality of strings by assigning a tag-set to a string of the plurality of strings based on tags identified for the string, the tag-set comprising a group of tags describing an entity indicated by the string” recites mental process as an evaluation or judgment.  One can mentally label a string by assigning a tag-set for a string and tags describing an entity only describe what is a tag-set and does not perform any action.  For example, a user wants to label a string of characters to a specific name such as in a data labeling environment, the user can label the string with a particular name based on the characters of the strings), with possible aid of paper & pen, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.
At Step 2A, prong Two:
The claim recites the following additional elements:
 	The system recites “one or more memory devices”, “one or more processors", store “instruction” which are all a high-level recitation of a generic computer components and represents mere instructions to apply on a computer as in MPEP 2106.05(f), which does not provide integration into a practical application.
	The “receive…or a building space” is insignificant extra solution activity under data gathering as ‘obtaining information’;
“extracting…by applying…each relationship….indicating…of string” is pre solution activity; “generate a graph structure…of the string” are post solution activity.
See MPEP 2106.05(g). 
Viewing the additional limitations together and the claim as a whole, nothing provides integration into a practical application. 
At Step 2B: 
The conclusions for the mere implementation using a computer are carried over and does not provide significantly more.
	The “receive”, “extract”, “applying”, “generate” identified as insignificant extra-solution activity above are well understood, routine and conventional as taught by the prior art (US 2012/0022698). See MPEP 2106.05(d)(2). 

Looking at the claim as a whole does not change this conclusion and the claim is ineligible.
 
Claim 2 recites, “label…by matching…set of tags”, which is a mental process and “receive…” is insignificant extra solution activity as mere data gathering, “generate or update…of tags” is post solution activity and that are well understood, routine and conventional as taught by prior art (US 2012/0022698).

Claim 3 recites “assign….plurality of strings”, “determine….predefined tags”, “assign…to the tag” are mental process because human mind can assign index value, determine beginning and end value of an index, assigning a particular index value to the tag by evaluation.  Therefore, claim 3 recites and abstract idea as mental process.  

Claim 4 recites, “wherein..strings are at least..seperate string” which is only describing is a string and does not define any additional action, claim 4 depends on claim 1 and therefore, claim 4 recites same abstract idea as claim 1.

Claim 5 recites, “label..strings by”, “assigning groups…of tags”, “assigning each….plurality of strings” are mental process because human mind can assign characters to a predefined set of tags and assign strings to a particular tag set.  

Claim 6 recites, “generating a type…of strings”, “generate the graph…of strings” are insignificant extra solution activity and that are well understood, routine and conventional as taught by the prior art (US 2012/0022698).

Claim 7 recites “identify..first leaf sub-strings common across all of the plurality of strings….plurality of strings” and “label..data structure”  are mental process because human mind can identify and label by evaluation and judgment. The limitations “generate…of strings” is insignificant extra solution activity and that are well understood, routine and conventional as taught by the prior art (US 2012/0022698).

Claim 8 recites “label…data structure” which is a mental process because human mind can label data by evaluation.  Therefore, claim 8 recites a mental process.

Claim 9 recites, “assign…a tag”, “identify..one string” which are mental process because human mind can assign and identify unknown character by evaluation of data. The limitation “receive..character groups” is insignificant extra solution activity as data gathering ‘obtaining information’ and that are well understood, routine and conventional as taught by the prior art (US 2012/0022698).

Claim 10 recites “wherein…the user interface to include one or more suggested tags…is manually defined” is insignificant extra solution activity as data gathering ‘obtaining information’ and that are well understood, routine and conventional as taught by the prior art (US 2012/0022698).
Claim 11 recites “assign..tag” is a mental process because human mind can assign tags by evaluation. The limitations “generate..”, “receive..” are significant extra solution activity and that are well understood, routine and conventional as taught by the prior art (US 2012/0022698).

Claim 12 recites “wherein…a selection…defined tag set” is significant extra solution activity and that are well understood, routine and conventional as taught by the prior art (US 2012/0022698).

Claim 13 encompasses all the limitations of claim 1, therefore, claim 13 recites abstract idea mental process as claim 1.

Claim 14 is rejected on the same basis of rejection of claim 2.
Claim 15 is rejected on the same basis of rejection of claim 3.
Claim 16 is rejected on the same basis of rejection of claim 4.
Claim 17 is rejected on the same basis of rejection of claim 5.
Claim 18 is rejected on the same basis of rejection of claim 6.

Claim 19 encompasses all the limitations of claim 1 and in addition to that recites “one or more processors to operate one or more pieces…..based on a ….first schema” which are all a high-level recitation of a generic computer components and represent mere instructions to apply the judicial exception on a computer as in MPEP 2106.05(f), which does not provide integration into a practical application. Therefore, claim 19 recites and abstract idea.

Claim 20 is rejected on the same basis of rejection of claim 5.
Claim 21 recites, “label…threshold” which is a mental process because human mind can label strings by identifying amount of characters in a string comparing to a threshold by evaluation.  Therefore, claim 21 recites a mental process.

Claim 22 recites, “label the plurality if strings by assigning…of string” and “assign the tag… of tags” which is a mental process because human mind can label and assign  strings a tag-set by evaluation.  Therefore, claim 22 recites a mental process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the maner in which the invention was made.

Claims 1, 4, 13, 16, 19, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackay (US 2012/0022698) and in view of Park (US 2016/0320758) and in view of “BRICK: Towards a Unified Metadata Schema For Buildings” by Bharathan Balaji dated November 2016 (as cited in the IDS filed on 10/25/2019).

With respect to claim 1, Mackay teaches a building schema mapping system ([0044, 0045]; examiner’s note: each template is a schema and each template is mapped to a building object), the system comprising one or more memory devices configured to store instructions, that, when executed by one or more processors, cause the one or more processors to (fig. 1C; [0044, Memory 138 is shown to include building objects]; examiner’s note: memory and processor can store data): 
receive a plurality of strings in a first schema (fig. 1C, 1D; [0044, building object templates 140 may contain a "Conference Room" template that can be used to define conference room objects in building objects 142]; examiner’s note: the conference room template is the schema as shown in fig. 1C, because it describes the objects of the conference room in the template; [0045], fig. 1C; examiner’s note: the building objects contains the strings because multiple objects such as floor, controller are connected as a string in the building object), each string representing at least one of a point, building equipment, or a building space ([0045, 0047]; examiner’s note: the strings represents set point (point), Damper (building equipment), floor (building space)); 
extract a plurality of relationships from the plurality of strings ([0047, 0048], [0062, Memory 138 is shown to include causal relationship models 152, which store the causal relationships between objects in building objects 142. For example, a "ventilates" causal relationship may be used to relate a VAV box object to a conference room object]; examiner’s note: each building object (string) has a relationship with another building object (string) such as ventilates is related to VAV box; [0068, The causal relationship "has" is shown to link and define the relationships between building 210, floor 214 and chiller 30]; examiner’s note: “has” relationship is extracted from the relationships link between building, floor and chiller) by applying a plurality of extraction rules that define the plurality of relationships to the plurality of strings ([0066, VAV box 110 is shown linked to conference room 102 with a directional link described by the name or tag "ventilates." This link represent the causal relationship between VAV box 110 and conference room 102. More particularly, the link identifies the causal relationship between VAV box 110 and conference room 102 as one where VAV box 110 provides ventilation to conference room 102], [0067-0069]; examiner’s note: the paragraphs describes that the relationships are extracted by identifying extraction rules from string.  For example name/tag “ventilates” (extraction rules) which includes link to represent (define) relationships between strings such as VAV box (string) and conference room (string) are identified/defined (extracted). The name/tag is the extraction rule because it defines ventilation (relationships) between building objects (strings).  The extraction rules are identified and or defined for new building objects.) 
each relationship of the plurality of relationships indicating a particular relationship between a first string of the plurality of strings and a second string of the plurality of strings (fig. 1D, 2A, 2B, 3; elements 306, 308; [0066], [0068, The causal relationship "has" is shown to link and define the relationships between building 210, floor 214 and chiller 30]; examiner’s note: “has” relationship is extracted from the relationships link between building (first string), and floor (second string)); 
generate a graph data structure of a second schema based on the plurality of relationships and a label of each of the plurality of strings ([0072, The representation of the class may be in the form of a directed graph]; [0082]; fig. 1D; element 152; 2A, 2B; examiner’s note: the relationship information is displayed in the directed graph which is a graph data structure and the graph data structure has its own schema (second schema) because it is displayed differently than the stored relationship structure template (first schema).  Conference room data (first schema) is displayed in the graph in fig. ID; fig. 1D, element 106 and in para. [0036] describes that Door access Pad 3F (string) has a label DAP 3F in element 152 and fig. 2A also describes that the graph data structure is based on relationships i.e. has, chills and labels i.e. VAV_4 etc.  Also described in para. [0045]).
Mackay and Park in combination do not explicitly teach label each of the plurality of strings by assigning a tag-set to a string of the plurality of strings based on tags identified for the string, the tag-set comprising a group of tags describing an entity indicated by the string; wherein one label is based on the tag-set of the string.
Mackay teaches names/labels to generate a graph structure of a build string (fig. 1D, element 106 and in para. [0036] describes that Door access Pad 3F (string) has a label DAP 3F in element 152 and fig. 2A also describes that the graph data structure is based on relationships i.e. has, chills and labels i.e. VAV_4 etc.  Also described in para. [0045]).  Mackay does not explicitly teach labeling plurality of the strings based on 
Tag-sets and tag-sets comprising tags representing entities.
However, Park teaches label each of the plurality of string ([0007, 0025, 0048, 0057, 0086]; examiner’s note: each string is labeled).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate labeling strings of Park into the system to Mackay to have an efficient and faster system. The motivation would be to have a system to create efficient label for strings when new string or unlabeled strings comes to the system which will help identify the strings faster and it will also save space.
Mackay and Park do not explicitly teach label each of the plurality of strings by assigning a tag-set to a string of the plurality of strings based on tags identified for the string; the tag-set comprising a group of tags describing an entity indicated by the string; wherein one label is based on the tag-set of the string.
Mackay teaches names/labels to generate graphs in para. [0036] and fig. 2A.  Park teaches label each of the plurality of strings based on characters [0007, 0025, 0048, 0057].  Park does not explicitly teach labeling by assigning a tag-set associated with tags with entities. 
However, Balaji teaches label each of the plurality of strings by assigning a tag-set to a string of the plurality of strings based on tags identified for the string (page 3, col. 2, element 3.2; page 5, col. 1, element 4.1: examiner’s note: each string has associated tag-set with it and each tag-set contains multiple tags in it which represents the entities), the tag-set comprising a group of tags describing an entity indicated by the string (page 3, col. 2, element 3.2; page 5, col. 1, element 4.1: examiner’s note: each tag set contains multiple tags i.e. temperature, sensor, temperature, sensor represents entities from the string); 
wherein one label is based on the tag-set of the string (page 3, col. 2, element 3.2; page 5, col. 1, element 4.1: examiner’s note: label contains tag-set for string). One of ordinary skill in the art would recognize that labeling data objects/points (string) based on character of Balaji could be incorporated with the system of Mackey to create labels for data objects when new strings or unlabeled strings.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate assigning tag sets to labels of Balaji into the system to Mackay/Park to have an efficient and faster system. The motivation would be to have a system to create efficient label for strings to create efficient labels which will include tags and tag-sets to identify entities faster.

With respect to claim 4, Mackey, Park, and Balaji in combination teach the system of claim 1, Mackey further teaches wherein the plurality of strings are at least one of sub-string sections of a single string or are each a separate string ([0045, 0047]; examiner’s note: each building object is a string and they are separate from each other).

Claim 13 encompasses the same scope of limitation of claim 1, in addition of a method ([0040]).  Therefore, claim 13 is rejected on the same basis of rejection of claim 1.
Claim 16 is rejected on the same basis of rejection of claim 4.
Claim 19 encompasses the same scope of limitation of claim 1, in addition of a system, memory devices, processors ([0040, 0043]).  Therefore, claim 19 is rejected on the same basis of rejection of claim 1.

With respect to claim 22, Mackey, Park, and Balaji in combination teach the system of claim 1, Park further teaches wherein the instructions cause the one or more processors to: label the plurality of strings by assigning a plurality of tags to the string based on characters of the string ([0025, 0048]; examiner’s note: examiner’s note: BMS assigns abbreviation (ZT) (label) to data points (strings); [0048], examiner's note: OAT is abbreviated (label) for “outside air temperature” (string) based on character O, A, T); 
Balaji teaches and assign the tag-set to the string based on the plurality of tags (page 3, col. 2, element 3.2; page 5, col. 1, element 4.1: examiner’s note: label contains tag-set for string).

Claims 2, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackay (US 2012/0022698) and in view of Park (US 2016/0320758) and in view of “BRICK: Towards a Unified Metadata Schema For Buildings” by Bharathan Balaji dated November 2016 in the IDS filed on 10/25/2019 and in view of Saxena et al. (US 2018/0129714).

With respect to claim 2, Mackey, Park and Balaji in combination teach the system of claim 1, wherein the instructions cause the one or more processors to ([0009]; examiner’s note: memory and processor): 
receive a naming convention from an external system ([0032], [0045, The building object's name is "Floor1AHU" which may conform to a naming convention]; [0047]; examiner’s note: the naming convention is mapped to the name, naming convention form the external system), the naming convention indicating a mapping between a particular character or a particular character group and a tag of a predefined set of tags ([0066, VAV box 110 is shown linked to conference room 102 with a directional link described by the name or tag "ventilates." This link represents the causal relationship between VAV box 110 and conference room 102]; examiner’s note: the naming convention match each character group such as VAV to a tag ventilates).
Mackay, Park and Balaji do not in combination teach generate or update a dictionary, the dictionary comprising the mapping between the character or the character group and the tag of the predefined set of tags; label each of the plurality of strings based on the characters of each of the plurality of strings with the dictionary by matching the characters of each of the plurality of strings to dictionary characters of the predefined set of tags. 
Mackay teaches naming convention (dictionary in [0042, 0047]), string of characters (0045) and predefined tags (0045, the attributes are the tags).  Park teaches labeling strings in paragraphs [0007, 0048, 0057], Balaji teaches Mackay, Park and Balaji do not explicitly teach generating or updating a dictionary and dictionary comprising predefined set of tags and labeling strings based on matching characters from each of string by matching dictionary characters of the predefined set of tags.
However, Saxena teaches generate or update a dictionary, the dictionary comprising the mapping between the character or the character group and the tag of the predefined set of tags ([0014], [0049, At step 306, the domain dictionary is expanded or updated]; examiner’s note: the dictionary is updated each time a new name is added to the dictionary; [0073, 0074]; examiner’s note: the dictionary contains tag related to for each string); and 
label each of the plurality of strings based on the characters of each of the plurality of strings with the dictionary by matching the characters of each of the plurality of strings to dictionary characters of the predefined set of tags ([0073-0074]; examiner’s note: each string of characters is mapped to a dictionary with tags; [0034-0036]; [0058]; fig. 7, element 126, examiner’s note: each asset name (label) is mapped to an analytic tag and equipment tag from the dictionary and the tags are predefined).  One of ordinary skill in the art would recognize updating a dictionary and labeling a string based on mapping the string with dictionary character mapped to predefined tags of Saxena to incorporated with the system of Mackey/Balaji to label strings.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate labeling strings by mapping characters of strings to dictionary of predefined tags of Saxena into the system of Mackay/Park/Balaji to have a robust system. The motivation would be to appropriately label the strings.

Claim 14 is rejected on the same basis of rejection of claim 2.

Claims 3, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackay (US 2012/0022698) and in view of Park (US 2016/0320758) and in view of “BRICK: Towards a Unified Metadata Schema For Buildings” by Bharathan Balaji dated November 2016 in the IDS filed on 10/25/2019 and in view of Gowdappa (US 2017/0249327).

With respect to claim 3, Mackay, Park and Balaji in combination teach the system of Claim 1, Mackay teaches wherein the instructions cause the one or more processors to: assign an index value to each character of each of the plurality of strings ([0091, 0093]; examiner’s note: indexing each character has a value associated with it); the one or more groups of characters associated with a tag of a set of predefined tags (fig. 1B; [0034-0036]; examiner’s note: conference room has a string of characters, and it has a tag associated with it.  AHU is the characters and it is assigned to HVAC system). Mackay does not explicitly teach determine a beginning index values, one or more middle index values, and an ending index value for one or more groups of characters of each of the plurality of strings, and assign a beginning index value and one or more particular middle index values the tag.
However, Gowdappa teaches determine a beginning index values, one or more middle index values and an ending index value for one or more groups of characters of each of the plurality of strings ([0011], [0020, The index values may indicate the beginning, end, middle or other part of the range and may be associated with a specific file system object]; [0025]; examiner’s note: index values contains beginning index value, middle index value and end index value), and assign a beginning index value and one or more particular middle index values the tag ([0011, 0020, 0025]; examiner’s note: each object (tag) is assigned a beginning index and middle index value).  One of ordinary skill in the art would recognize assigning beginning, middle and end index values of Gowdappa to incorporated with the system of Mackey/Balaji to indexing characters and tags.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate index values to different positions of Gowdappa into the system of Mackay/Park/Balaji to have a robust system. The motivation would be to have index values to multiple positions to different characters and tags to find the appropriate character and tags faster.

Claim 15 is rejected on the same basis of rejection of claim 3.

Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackay (US 2012/0022698) and in view of Park (US 2016/0320758) and in view of “BRICK: Towards a Unified Metadata Schema For Buildings” by Bharathan Balaji dated November 2016 in the IDS filed on 10/25/2019) and in view of Laaser (US 8,280,723).

With respect to claim 7, Mackay, Park and Balaji in combination teach the system of Claim 1, Mackay further teaches one or more second leaf sub-strings unique to each of the plurality of strings ([0063, 0077]; fig. 4; examiner’s note: information is stored as a tree structure; and tree structure contains leaf and each leaf represents a sub-sting and root represents a sub-string); 
generate a tree data structure with the root sub-string, the one or more first leaf sub- strings (fig. fig. 1B; 4, [0063, 0077, 0078]; examiner’s note: each tree structure contains a head node (root) and terminal node (leaf)), and the one or more second leaf sub-strings, wherein the tree data structure comprises a plurality of branches across the root sub-string (fig. fig. 1B; 4, [0063, 0077, 0078]; examiner’s note: each tree structure has branches of sub-string from the root node and contains multiple leaf), the one or more first leaf sub-strings, and the one or more second leaf sub-strings, wherein each branch of the plurality of branches represents one string of the plurality of strings  (fig. fig. 1B; 4, [0063, 0077, 0078, 0109, 0138]; examiner’s note: each tree structure has branches of sub-string from the root node and each tree structure contains multiple leaf which contains sub strings.  For example, the head (root) has a string and the leaf structure contains sub-strings from the head (root)).  Mackey does not explicitly teach identify a root sub-string common across all the plurality of strings and one or more first leaf sub-strings common across two or more of the plurality of strings; and label each of the plurality of strings based on the tree data structure.
However, Laaser teaches identify a root sub-string common across all the plurality of strings and one or more first leaf sub-strings common across two or more of the plurality of strings (fig. 1B; col. 1, lines 33-35; col. 3, lines 5-7; examiner’s note: the common stings are detected and identified between root and leaf nodes); and label each of the plurality of strings based on the tree data structure (col. 3, lines 5-10; col. 4, lines 15-20; examiner’s note: labels are created for each string based on the tree structure such as the first node (first string) is label first and then the second node (2nd string) is labeled).  One of ordinary skill in the art would recognize label string based on the tree structure of Laaser to incorporated with the system of Mackey/Balaji to label strings according to tree structure.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate labeling string based on tree structure of Laaser into the system of Mackay/Park/Balaji to have an efficient and faster system. The motivation would be to label strings based on tree structure to label strings faster.

With respect to claim 8, Mackay/Balaji and in combination the system of claim 7, 
Mackay further teaches tree structure ([0063, 0077, fig. 1B]; examiner’s note: the hierarchical tree structure) and labeling strings ([0025, 0036]; each string has a label) but does not explicitly teach wherein the instructions cause the one or more processors to label each of the plurality of strings based on the tree data structure by labeling leaf characters of the root sub-string, the one or more first leaf sub-strings, and the one or more second leaf sub-strings 49Atty. Dkt. No.: 19-0043-US (116048-0704) by labeling from the root sub-string to the one or more second leaf sub-strings according to a hierarchy of the tree data structure.
However, Laaser teaches wherein the instructions cause the one or more processors to label each of the plurality of strings based on the tree data structure by labeling leaf characters of the root sub-string, the one or more first leaf sub-strings (col. 3, lines 5-10; col. 4, lines 15-20; examiner’s note: labels are created for each string based on the tree structure such as the first node (first string) is label first and then the second node (2nd string) is labeled), and the one or more second leaf sub-strings 49Atty. Dkt. No.: 19-0043-US (116048-0704) by labeling from the root sub-string to the one or more second leaf sub-strings according to a hierarchy of the tree data structure (col. 3, lines 5-10; col. 4, lines 15-20; examiner’s note: labels are created for each string based on the tree structure such as the first node (first string) is label first and then the second node (2nd string) is labeled).  One of ordinary skill in the art would recognize label string based on the tree structure of Laaser to incorporated with the system of Mackey/Balaji to label strings according to tree structure.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate labeling string based on tree structure of Laaser into the system of Mackay/Park/Balaji to have an efficient and faster system. The motivation would be to label strings based on tree structure to label strings faster.

Claims 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackay (US 2012/0022698) and in view of Park (US 2016/0320758) and in view of and in view of “BRICK: Towards a Unified Metadata Schema For Buildings” by Bharathan Balaji dated November 2016 in the IDS filed on 10/25/2019) and in view of Makhijani et al. (US 9,767,409).

With respect to claim 9, Mackay, Park and Balaji in combination teach the system of Claim 1, Mackay teaches wherein the instructions cause the one or more processors to ([0043, 0078]; examiner’s note: memory and processor): 
assign, for one string of the plurality of strings, each of a plurality of character groups a tag ([0056]; [0065, a user may use a GUI to create a causal relationship between defined building objects in building objects 142, e.g. relating a conference room object to a VAV box object]; examiner’s note: the VAV is a character group and assigned to conference room using user interface; [0066, VAV box 110 is shown linked to conference room 102 with a directional link described by the name or tag "ventilates."]; examiner’s note: VAV is assigned to a tag Ventilates using a user interface as described in [0065]; [0077, 0099]; fig. 1B; [0034-0036]; examiner’s note: conference room has a string of characters, and it has a tag associated with it.  AHU is the characters and it is assigned to HVAC system).  Mackay does not explicitly teach identify one or more unknown character groups of the one string; generate a user interface and cause the user interface to include an indication of the one or more unknown character groups; and receive an input from a user via the user interface, the input indicating a manually assigned tag to each of the one or more unknown character groups.
Mackay teaches strings are associated with tags, user interface, and character groups ([0065, 0066], but does not explicitly teach assigning tags using a user interface to unknown character groups and receive an input from a user via the user interface, the input indicating a manually assigned tag to each of the one or more unknown character groups.
However, Makhijani teaches identify one or more unknown character groups of the one string (col. 2, lines 15-20; examiner’s note: unknown items (characters groups) are associated with a tag); 
generate a user interface and cause the user interface to include an indication of the one or more unknown character groups ([col. 2, lines 23-30; In either manual or automatic tagging, explicit features of a previously tag item may be compared to explicit features of an untagged item to determine whether items are related and thus can be tagged similarly]; examiner’s note: untagged items are also unknown as well because no tag is assigned to the untagged item.  Items are groups of characters); and 
and receive an input from a user via the user interface, the input indicating a manually assigned tag to each of the one or more unknown character groups (([col. 2, lines 23-30; In either manual or automatic tagging, explicit features of a previously tag item may be compared to explicit features of an untagged item to determine whether items are related and thus can be tagged similarly]; examiner’s note: untagged items are also unknown as well because no tag is assigned to the untagged item and the manual tagging is perform by the user  Items are groups of characters).
One of ordinary skill in the art would recognize that user interface used by the user to tag unknown characters of Makhijani to incorporated with the system of Mackey/Park/Balaji to assign tags to unknown items (characters).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate user manually assigning tags to unknown character using a user interface of Makhijani into the system of Mackay/Park/Balaji to have an efficient and faster system. The motivation would be to assign tags to unknown characters by the user to assign appropriate tags to identify the characters faster.

With respect to claim 10, Mackay, Park and Balaji in combination teach the system of Claim 9, but do not explicitly teach wherein the instructions cause the user interface to include one or more suggested tags, wherein the input received from the user is a selection of one of the one or more suggested tags or is a manually defined tag.  
However, Makhijani teaches wherein the instructions cause the user interface to include one or more suggested tags (col. 6, lines 23-25; examiner’s note: the suggested tags are displayed to the tag checker), wherein the input received from the user is a selection of one of the one or more suggested tags or is a manually defined tag (col. 6, lines 25-30; examiner’s note: the user can manually select a suggested tag).  One of ordinary skill in the art would recognize that assigning suggested tags to characters of Makhijani to incorporated with the system of Mackey/Balaji to assign suggested tags to unknown items (characters).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate user manually assigning suggested tags to unknown character using a user interface of Makhijani into the system of Mackay/Park/Balaji to have an efficient and faster system. The motivation would be to assign suggested tags to unknown characters by the user to assign appropriate tags to identify the characters faster.

Claims 5, 6, 11, 12, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackay (US 2012/0022698) and in view of “BRICK: Towards a Unified Metadata Schema For Buildings” by Bharathan Balaji dated November 2016 in the IDS filed on 10/25/2019 and in view of Brooks et al. (US 2008/0282198).

With respect to claim 5, Mackey, Park and Balaji in combination teach the system of claim 1, Balaji teaches wherein the instructions cause the one or more processors to label each of the plurality of strings based on the characters of each of the plurality of strings ([0007, to describe zone temperature, "ZT," "ZN-T," "ZNT," and others may be used]; examiner’s note: Zone temperature is the data point (string) and labeled as ZT which is based on character Z from Zone and T from Temperature; [0025, assign BMS point types to data points with names or descriptions that include a large number of abbreviations, non-dictionary words, and incomplete sentences]; examiner’s note: BMS assigns abbreviation (ZT) (label) to data points (strings); [0048], examiner’s note: OAT is abbreviated (label) for “outside air temperature” (string) based on character O, A, T) by: 
Mackay teaches assigning groups of characters of each of the plurality of strings a tag of a predefined set of tags ([0056]; [0065, a user may use a GUI to create a causal relationship between defined building objects in building objects 142, e.g. relating a conference room object to a VAV box object]; examiner’s note: the VAV is a character group and assigned to conference room using user interface; [0066, VAV box 110 is shown linked to conference room 102 with a directional link described by the name or tag "ventilates."]; examiner’s note: VAV is assigned to a tag Ventilates using a user interface as described in [0065]; [0077, 0099]; fig. 1B; [0034-0036]; examiner’s note: conference room has a string of characters, and it has a tag associated with it.  AHU is the characters and it is assigned to HVAC system).
Mackay, Park and Balaji do not in combination teach assigning each of the plurality of strings a particular tag-set of a predefined set of tag-sets based on particular tags assigned to each of the plurality of strings.  
Mackay teaches assigning tags to strings (0056, 0065; examiner’s note: BMS can assign tags to plurality of strings).  Mackay does not explicitly teach assigning each of the plurality of strings a tag-set of a predefined set of tag-sets based on particular tags assigned to each of the plurality of strings.  
However, Brook teaches assigning each of the plurality of strings a tag-set of a predefined set of tag-sets based on particular tags assigned to each of the plurality of strings ([0042-0046]; examiner’s note: the plurality of tag sets that is displayed to the user is predefined tag-sets.  Selecting pre-defined tag-sets is assigning predefined tag-sets).  One of ordinary skill in the art would recognize that user interface predefined tag-sets and user selecting a tag set from pre-defined tag- set of Brook could be incorporated with the system of Mackey/Balaji to have predefined tag sets.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate selecting predefined tag-set into the system of Mackay/Park/Balaji to have an efficient system. The motivation would be to have a system to have predefined tagsets to assign appropriate tags/tagsets to strings to find the strings faster.

With respect to claim 6, Mackay, Park and Balaji in the system of Claim 5, Mackay further teaches wherein the instructions cause the one or more processors to: 
generate a type relationship for each of the plurality of strings ([0073]; fig. 3; examiner’s note: the BMS creates (generating) relationships between objects (strings)), the type relationship relating each of the plurality of strings to the tag assigned to each of the plurality of strings ([0045], [0077, a tag-based hierarchical model description]; examiner’s note: fig. 1C-1D and tags are assigned to each string); and 
generate the graph data structure further based on the type relationship of each of the plurality of strings and the tag assigned to each of the plurality of strings (fig. 2A, 2B, [0066, 0077]; examiner’s note: the graph is generated based on the relationships and tags such as inf 2A, 2B, the VAV is assigned to tag Venalities).
Mackay does not explicitly teach tag-set.  Mackay teaches tags (0045) but does not explicitly teach tag-set.  However, Brook teaches tag-set ([0042-0046]; examiner’s note: the plurality of tag sets that is displayed to the user is predefined tag-sets.  Selecting pre-defined tag-sets is assigning predefined tag-sets). One of ordinary skill in the art would recognize that using tag-sets of Brook could be incorporated with the system of Mackey/Balaji to have tag-sets in the graph structure and relationship to the strings.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate tag-set into the system of Mackay/Park/Balaji to have an efficient system. The motivation would be to have a system to have tagsets in the relationship with the strings and generate graph structure with the tagsets to visualize the information faster.

With respect to claim 11, Mackay, Park and Balaji teaches the system of claim 1, Mackay teaches wherein the instructions cause the one or more processors to: assign, for one string of the plurality of strings, a plurality of tags wherein each of a plurality of character groups is assigned one tag ([0056]; [0065, a user may use a GUI to create a causal relationship between defined building objects in building objects 142, e.g. relating a conference room object to a VAV box object]; examiner’s note: the VAV is a character group because it represents variable air volume as described in para. [0041] and assigned to conference room using user interface which includes string as described in [0045]; [0066, VAV box 110 is shown linked to conference room 102 with a directional link described by the name or tag "ventilates."]; examiner’s note: VAV is assigned to a tag Ventilates using a user interface as described in [0065]; [0077, 0099]; fig. 1B; [0034-0036]; examiner’s note: conference room has a string of characters, and it has a tag associated with it.  AHU is group of characters and it is assigned to HVAC system which is one tag).
Mackay, Park and Balaji do not in combination explicitly teach generate a user interface and cause the user interface to include an indication of the plurality of tags; and receive an input from a user via the user interface, the input indicating an assigned tag-set to the one string.
Mackay teaches generate a user interface and assign plurality of tags to string and receive an input from a user via the user interface ([0065]; examiner’s note: BMS includes a user interface where the tag is assigned to a string) and an assigned tag-set to the one string ([0047, The building object "Conference_Room.B1_F3_CR5" has several values or attributes including vav, window, lighting, door_access, occupied, and getSheddableWattage]; examiner’s note: building object (string) is mapped to multiple attributes (tag-set) such as window, lighting, etc.) Mackay does not explicitly teach an indication of the plurality of tags; and receive an input from a user via the user interface, the input indicating tag-set to the one string. However, Brook teaches user interface to include an indication of the plurality of tags; the input indicating an assigned tag-set to the one string ([0010], [0042, If the user selects one or more these assigned tag sets]; examiner’s note: user can select tag sets and the [0010] describes that the user can select tags from group of tags to assign to an item).  One of ordinary skill in the art would recognize that user interface including plurality of tags and input indicating tag-set of Brook could be incorporated with the system of Mackey/Balaji to have plurality of tags and indication of tag sets to assign appropriate tags to character groups.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate tags and input indicating tag-set to assign tags to strings into the system to of Mackay/Park/Balaji to have an efficient and faster system. The motivation would be to have a system to assign appropriate tags from plurality of tag-sets.

With respect to claim 12, Mackay, Park, Balaji in combination teach the system of Claim 11, but do not explicitly teach wherein the instructions cause the user interface to include one or more suggested tag-sets, wherein the input received from the user is a selection of one of the one or more suggested tag-sets or is a manually defined tag-set.
However, Brook teaches wherein the instructions cause the user interface to include one or more suggested tag-sets ([0010, user interface when alternative tags are suggested]; [0032]; examiner’s note: the tag sets are suggested to the user), wherein the input received from the user is a selection of one of the one or more suggested tag-sets or is a manually defined tag-set ([0032, If the user selects one or more these suggested tag sets, then all bookmarks indicating resources associated with at least one of the tags belonging to the selected tag sets]; examiner’s note: suggested tag-set is selected by the user).  One of ordinary skill in the art would recognize that user interface suggested tag-sets and user selecting a tag set of Brook could be incorporated with the system of Mackey/Balaji to have suggested tag sets 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate selecting suggested tags into the system of Mackay/Park/Balaji to have an efficient system. The motivation would be to have a system to have suggestions of tags and tagsets to assign appropriate tags/tagsets to strings to find the strings faster.

Claim 17 is rejected on the same basis of rejection of claim 5.
Claim 18 is rejected on the same basis of rejection of claim 6.
Claim 20 is rejected on the same basis of rejection of claim 5.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackay (US 2012/0022698) and in view of “BRICK: Towards a Unified Metadata Schema For Buildings” by Bharathan Balaji dated November 2016 in the IDS filed on 10/25/2019 and in view of Iyengar (US 2019/0197113).

	With respect to claim 21, Mackay, Park and Balaji in combination teach the system of claim 1, Balaji teaches wherein the instructions cause the one or more processors to: label the plurality of strings ([0007, 0025]; examiner’s note: labeling string “outside air temperature” as OAT) but does not explicitly teach by identifying an amount of characters of each of the plurality of strings and comparing the amount of characters to a threshold.
However, Iyengar teaches by identifying an amount of characters of each of the plurality of strings and comparing the amount of characters to a threshold ([0069]; examiner’s note: naming convention determining (identifying) amount of character and compares to a threshold). One of ordinary skill in the art would 
One of ordinary skill in the art would recognize that identifying amount of character and comparing it to a threshold of Iyengar could be incorporated with the system of Mackey/Balaji to label/name strings.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate comparing amount of characters to a threshold of Iyengar into the system of Mackay/Park/Balaji to have an efficient system. The motivation would be to have to label/name strings based on amount of characters in a string and compare it to a threshold to label/name accurately and faster.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FATIMA P MINA/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159